UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS13 AND15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 000-15474 NATURAL RESOURCES USA CORPORATION (Exact name of registrant as specified in its charter) 3200 County Road 31 Rifle, Colorado 81650 (214) 253-2556 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Common Stock, $0.01 par value per share (Titles of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section13(a) or15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) o Rule 12h-3(b)(1)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date: One Pursuant to the requirements of the Securities Exchange Act of 1934, Natural Resources USA Corporation has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:January 3, 2012 By: /s/ Robert van Mourik Robert van Mourik Chief Financial Officer
